Citation Nr: 1816141	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  10-46 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for osteoarthritis of the right shoulder with chronic bursitis, status post arthroscopic surgery (major extremity).

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1978 to April 1993. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
 
In July 2016 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 

The issues of entitlement to service connection for a dental disorder for treatment purposes, and for a left shoulder disorder were raised in a November 2010 statement, and were referred for adjudication in the July 2016 Board decision.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, these matters are referred to the RO for appropriate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Right shoulder

In Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare- i.e. the frequency, duration, characteristics, severity, or functional loss- and such opinion cannot be based on the insufficient knowledge of the specific examiner. 

The Veteran underwent a March 2017 examination for evaluation of his right shoulder. The March 2017 examiner noted the Veteran's reports of shoulder flare-ups "all the time ... that caused me to retire from the post office last year." The examiner nonetheless declined to quantify such functional loss during flare-ups in terms of range of motion given that "such an opinion is not feasible, since the [V]eteran is not currently experiencing a flare-up." Similarly, the March 2017 examiner could not describe the level of functional loss in the shoulder after repetitive use over time "since the [V]eteran ... has not repeatedly used the joint beyond performing DeLuca criteria repetitions for this examination." 

Once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Given that the most recent examination does not adequately address any function al loss during flare-ups and upon repetitive motion, a remand is needed in order to provide the Veteran with a new VA examination.

Individual unemployability

In a March 2016 Application for Increased Compensation Based on Unemployability, the Veteran stated that he was not working due, in part, to his service-connected right shoulder disability. When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the claim is included in the current appeal. Id.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the issue of entitlement to an increased rating for a right shoulder disability which is remanded herein, as well as the issue of entitlement to service connection for a left shoulder disability currently pending before the RO. As such, appellate consideration of individual unemployability must be deferred pending resolution of these issues. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The Board further notes that the Veteran's March 2016 Application for Increased Compensation Based on Unemployability did not include relevant employment information, and may otherwise be outdated. On remand the Veteran should be requested to complete a new application. 

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate action to obtain any outstanding VA or private treatment records pertinent to the claims.  

2. Give the Veteran an opportunity to provide an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) in addition to any additional evidence that is relevant with regard to his claim for a TDIU. 

3. After all records development indicated above has been completed and any records obtained have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and severity of his service-connected osteoarthritis of the right shoulder with chronic bursitis, status post arthroscopic surgery.

All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion. 

The examination must include testing results on both active and passive motion, and in weight-bearing and nonweight-bearing. The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing. The examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present. If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Significantly, the examiner must estimate any functional loss in terms of additional degrees of limited motion of the right shoulder experienced during flare-ups and repetitive use over time. If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence has been considered, to specifically include the Veteran's description as to the severity, frequency, and duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided. See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

All opinions expressed should be accompanied by supporting rationale.

4. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented his/her consideration of all records contained in electronic claims file, as appropriate. If the report is deficient in any manner, the AOJ must implement corrective procedures.

5. After fulfilling VA's duty to assist under the Veterans Claims Assistance Act of 2000, adjudicate the issue of entitlement to service connection for a left shoulder disorder referred in the introduction section above.  The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

6. After undertaking any other development deemed appropriate, to include the provision of any appropriate VA examinations to assess the current nature and severity of the Veteran's service-connected disabilities, readjudicate the issues on appeal, to include entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities. If any benefit sought is not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




